
	
		II
		110th CONGRESS
		1st Session
		S. 2287
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Feingold (for
			 himself, Ms. Cantwell, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the percentage depletion allowance for certain hardrock mines, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Elimination of Double Subsidies for
			 the Hardrock Mining Industry Act of 2007.
		2.Repeal of percentage
			 depletion allowance for certain hardrock mines
			(a)In
			 generalSection 613(a) of the
			 Internal Revenue Code of 1986 (relating to percentage depletion) is amended by
			 inserting (other than hardrock mines located on lands subject to the
			 general mining laws or on land patented under the general mining laws)
			 after In the case of the mines.
			(b)General mining
			 laws definedSection 613 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(f)General mining
				lawsFor purposes of
				subsection (a), the term general mining laws means those Acts
				which generally comprise chapters 2, 12A, and 16, and sections 161 and 162 of
				title 30 of the United States
				Code.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			3.Abandoned mine
			 reclamation fund
			(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 (relating to establishment of
			 trust funds) is amended by adding at the end the following:
				
					9511.Abandoned mine
				reclamation fund
						(a)Creation of
				Trust FundThere is
				established in the Treasury of the United States a trust fund to be known as
				the Abandoned Mine Reclamation Trust Fund (in this section
				referred to as Trust Fund), consisting of such amounts as may be
				appropriated or credited to the Trust Fund as provided in this section or
				section 9602(b).
						(b)Transfers to
				Trust FundThere are hereby
				appropriated to the Trust Fund amounts equivalent to 25 percent of the
				additional revenues received in the Treasury by reason of the amendments made
				by section 2 of the Elimination of Double
				Subsidies for the Hardrock Mining Industry Act of 2007.
						(c)Expenditures
				from Trust Fund
							(1)In
				generalAmounts in the Trust
				Fund shall be available, as provided in appropriation Acts, to the Secretary of
				the Interior for—
								(A)the reclamation and restoration of lands
				and water resources described in paragraph (2) adversely affected by mineral
				(other than coal and fluid minerals) and mineral material mining,
				including—
									(i)reclamation and restoration of abandoned
				surface mine areas and abandoned milling and processing areas,
									(ii)sealing, filling, and grading abandoned
				deep mine entries,
									(iii)planting on lands adversely affected by
				mining to prevent erosion and sedimentation,
									(iv)prevention, abatement, treatment, and
				control of water pollution created by abandoned mine drainage, and
									(v)control of surface subsidence due to
				abandoned deep mines, and
									(B)the expenses necessary to accomplish the
				purposes of this section.
								(2)Lands and water
				resources
								(A)In
				generalThe lands and water
				resources described in this paragraph are lands within States that have land
				and water resources subject to the general mining laws or lands patented under
				the general mining laws—
									(i)which were mined or processed for minerals
				and mineral materials or which were affected by such mining or processing, and
				abandoned or left in an inadequate reclamation status before the date of the
				enactment of this section,
									(ii)for which the Secretary of the Interior
				makes a determination that there is no continuing reclamation responsibility
				under State or Federal law, and
									(iii)for which it can be established to the
				satisfaction of the Secretary of the Interior that such lands or resources do
				not contain minerals which could economically be extracted through remining of
				such lands or resources.
									(B)Certain sites
				and areas excludedThe lands
				and water resources described in this paragraph shall not include sites and
				areas which are designated for remedial action under the Uranium Mill Tailings
				Radiation Control Act of 1978 (42 U.S.C. 7901 et seq.) or which
				are listed for remedial action under the Comprehensive Environmental Response
				Compensation and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
								(3)General mining
				lawsFor purposes of
				paragraph (2), the term general mining laws means those Acts which
				generally comprise chapters 2, 12A, and 16, and sections 161 and 162 of title
				30 of the United States
				Code.
							.
			(b)Conforming
			 amendmentThe table of
			 sections for subchapter A of chapter 98 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following:
				
					
						Sec. 9511. Abandoned Mine
				Reclamation Trust
				Fund.
					
					.
			
